


Exhibit 10.2

MANAGEMENT SERVICES AGREEMENT

THIS MANAGEMENT SERVICES AGREEMENT (this “Agreement”) is made as of the 8th day
of November 2006 by and among Hecla Mining Company, a Delaware corporation
(“HMC”) and the parties listed in Schedule I, as it may be amended from time to
time (singularly “Subsidiary” and collectively “Subsidiaries”).

RECITALS

WHEREAS, HMC has certain processes, systems, equipment, and personnel capable of
supporting certain business operations of its own and other businesses;

WHEREAS, the Subsidiaries have need of the types of business support services
that HMC can provide and the Subsidiaries wish to avail themselves of services
HMC can provide;

WHEREAS, the Subsidiaries have certain processes, systems, equipment, and
personnel capable of supporting certain business operations of their own and
other businesses;

WHEREAS, HMC has need of the types of business support services that the
Subsidiaries can provide and HMC wishes to avail itself of services the
Subsidiaries can provide; and

WHEREAS, HMC and the Subsidiaries desire in this Agreement to evidence the terms
upon which the parties hereto shall provide mutually agreed services.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1.            Services. The rights and services described in Sections 1(a)-(c)
below are referred to herein as “Services”.

(a)          Mutual Services. Subject to Section 1(g) below, each of HMC on the
one hand, and the Subsidiaries on the other, agrees to provide such rights and
services to the other as may be reasonably requested, including but not limited
to:

(i)           assistance by management and employees of HMC to the Subsidiaries,
and assistance by management and employees of the Subsidiaries to HMC;

(ii)          use by the Subsidiaries of such office space, administrative and
support facilities, and other rights and services as the Subsidiaries may
reasonably request, and use by HMC of such office space, administrative and
support facilities, and other rights and services as HMC may reasonably request;
and

(iii)          all other services as agreed to by the parties from time to time.

 

 


--------------------------------------------------------------------------------




(b)          HMC Services. Without limiting the generality of Section 1(a)
above, HMC agrees to provide to the Subsidiaries the rights and services set
forth on Exhibit A hereto.

(c)          Subsidiaries Services. Without limiting the generality of Section
1(a) above, the Subsidiaries agree to provide to HMC the rights and services set
forth on Exhibit A hereto.

(d)          Use of Third Parties. HMC and the Subsidiaries shall have the
option of using any other person or entity to provide Services, including any
other Subsidiary; provided, however, HMC and the Subsidiaries shall remain
responsible for the performance of all of their obligations hereunder. To the
extent that HMC or a Subsidiary uses third parties to provide Services, HMC and
such Subsidiary shall use commercially reasonable efforts (i) to obtain any
goods and services at rates competitive with those otherwise generally available
in the area in which services or materials are to be furnished, and (ii) to
obtain from such third parties such customary warranties and guarantees as may
be reasonably required with respect to the goods and services so furnished.

(e)          Standard of Care. Each of HMC on the one hand, and the Subsidiaries
on the other, shall perform the Services in an honest and good faith manner,
with that degree of care, diligence and skill that a reasonably prudent advisor
and manager would exercise in comparable circumstances, and in compliance with
applicable laws, regulations, contracts, leases, orders, security instruments
and other agreements to which HMC or the Subsidiaries, respectively, are a party
or by which HMC or the Subsidiaries, respectively, or any of their properties
are bound.

 

(f)           Subsidiary to Subsidiary Services. Any Subsidiary may provide
Services to another Subsidiary as agreed to by such Subsidiaries from time to
time. In such event, the Subsidiary that requests Services shall have the same
rights as HMC has hereunder, and the Subsidiary providing Services shall have
the same obligations hereunder as it has if providing Services to HMC.

 

(g)          Prohibited Services. No party hereto shall provide any Services to
another party relating to day-to-day operational or environmental matters.

 

2.            Term.   The term of this Agreement shall commence on the date
hereof and shall continue for a period of one (1) year, subject to earlier
termination only upon the mutual consent of the parties hereto or at the
election of one of the parties upon default by the other in performance of its
obligations hereunder. Thereafter, this Agreement shall automatically renew for
an unlimited number of successive additional terms of one (1) year each;
provided, however, that HMC may terminate this Agreement at any time for its own
convenience upon providing the Subsidiaries with at least thirty (30) days prior
written notice; further provided, that any Subsidiary may terminate this
Agreement solely with respect to its obligations to HMC and HMC’s obligations to
such Subsidiary, with at least thirty (30) days prior written notice to HMC.

 

2


--------------------------------------------------------------------------------


3.            Payments.

(a)          Out-of-Pocket Expenses. (i) HMC shall periodically, but no more
frequently than quarterly, and no less frequently than annually, bill the
Subsidiaries for any out-of-pocket expenses incurred by HMC in the performance
of Services (“HMC Expenses”), including with respect to services or goods
purchased from third parties, including but not limited to, legal and accounting
fees, insurance premiums, facility costs, printing costs, costs of consulting
services furnished by independent contractors, and taxes. The HMC Expenses shall
be charged to each Subsidiary without markup, interest, or other profit to HMC
or its affiliates. Notwithstanding the first sentence of this clause, the
parties may arrange for each Subsidiary to pay any third party directly the HMC
Expenses.

(ii)          Each Subsidiary shall periodically, but no more frequently than
quarterly, and no less frequently than annually, bill HMC for any out-of-pocket
expenses incurred by the Subsidiary in the performance of Services (“Subsidiary
Expenses”), including with respect to services or goods purchased from third
parties. The Subsidiary Expenses shall be charged to HMC without markup,
interest, or other profit to the Subsidiary or its affiliates. Notwithstanding
the first sentence of this clause, the parties may arrange for HMC to pay any
third party directly the Subsidiary Expenses.

 

(iii)          HMC Expenses and Subsidiary Expenses not directly paid to third
parties by the party receiving the relevant Services shall be settled via
intercompany transfer.

 

(b)          Internal Expenses. For each calendar year HMC and the Subsidiaries
shall estimate the amount and cost of non-third party expenses (“Internal
Expenses”), including, but not limited to the general, administrative, and
similar allocable overhead expenses, wages, salaries, payroll taxes, and other
labor expenses, that will be incurred in connection with Services to be
performed in such year. Such estimates will be adjusted periodically, but no
more frequently than quarterly, and no less frequently than annually, to reflect
Services actually rendered. Internal Expenses shall be settled via intercompany
transfer.

 

(c)          Taxes. Each Subsidiary shall be responsible for all applicable
taxes levied on items, goods, or services that are sold, purchased, or obtained
in connection with Services provided by HMC to such Subsidiary hereunder. HMC
shall be responsible for all applicable taxes levied on items, goods, or
services that are sold, purchased, or obtained in connection with Services
provided by the Subsidiaries to HMC hereunder.

 

(d)          Cooperation. During the term of this Agreement, HMC on the one
hand, and each Subsidiary on the other, will afford to the other reasonable
access and duplicating rights to their books and records. Such access shall be
limited to books and records (including but not limited to contracts,
instruments, computer data, and other data and information) that are reasonably
necessary for one or more of the following purposes: (i) to verify the
calculation of expenses charged pursuant to this Agreement; (ii) to perform
Services; (iii) to prepare or review financial statements, tax returns, or other
required disclosure or reporting obligations; and (iv) to conduct or defend
litigation or similar controversies, internal or external audits, or similar
inquiries. Upon conclusion of any review performed pursuant to clause (i) above,
prompt adjustment shall be made by the proper party to compensate the other
party for any errors or omissions in the calculation of expenses charged
pursuant to this Agreement disclosed by such review. Any such review shall be
conducted jointly with the party that provided the Services being reviewed, and
all costs and expenses associated with conducting such review shall be split
equally.

 

3


--------------------------------------------------------------------------------




4.            Confidential Information. For purposes of this Agreement,
“Confidential Information” shall mean information disclosed to any party to this
Agreement or known by such party or any of its officers, directors,
stockholders, agents, or employees as a consequence of or through the
performance by any other party of this Agreement, which is not generally known
in any industry in which the party to which the information relates is engaged,
about such party’s products, processes and services, including information
relating to research, development, inventions, manufacturing, purchasing,
accounting, engineering, marketing, and selling. Except as may be required by
law or as required in the fulfillment of its duties under this Agreement, each
party hereto will not, directly or indirectly, use, disseminate or disclose any
Confidential Information, and each party shall take all steps reasonably
necessary to prevent the dissemination or disclosure of Confidential Information
by any of its agents or employees. Upon termination of this Agreement, the
Subsidiaries will return to HMC, and HMC will return to each Subsidiary, all
documents, records, notebooks and similar repositories of such Confidential
Information, including copies thereof, then in such party’s possession, whether
prepared by such party, its agents, employees, or others.

5.            Indemnity. (a) Each Subsidiary shall indemnify and hold harmless
HMC and its other Subsidiaries and each of their directors, officers, employees,
affiliates, and agents (“HMC Indemnitees”) from and against any and all claims
that may be made against any of them arising from this Agreement except due to
any HMC Indemnitee’s gross negligence or willful misconduct. Notwithstanding
anything to the contrary herein, in no case will any Subsidiary indemnify or
hold harmless any HMC Indemnitee for any Environmental, Health, and Safety
Liability.

(b)          HMC shall indemnify and hold harmless each Subsidiary and its
directors, officers, employees, affiliates, and agents (“Subsidiary
Indemnitees”) from and against any and all claims that may be made against any
of them arising from this Agreement except due to any Subsidiary Indemnitee’s
gross negligence or willful misconduct. Notwithstanding anything to the contrary
herein, in no case will HMC indemnify or hold harmless any Subsidiary Indemnitee
for any Environmental, Health, and Safety Liability.

(c)          (i) As used herein, “Environmental, Health, and Safety Liability”
shall mean: any cost, damages, expense, liability, obligation, or other
responsibility arising from or under Environmental Law or Occupational Safety
and Health Law and consisting of or relating to: (w)   any environmental,
health, or safety matters or conditions resulting in liability (including
on-site or off-site contamination, occupational safety and health, and the
regulation of chemical substances or products); (x) fines, penalties, judgments,
awards, settlements, legal or administrative proceedings, damages, losses,
claims, demands and response, investigative, remedial, or inspection costs and
expenses arising under Environmental Law or Occupational Safety and Health Law;
(y) financial responsibility under Environmental Law or Occupational Safety and
Health Law for cleanup costs or corrective action, including any investigation,
cleanup, removal, containment, or other remediation or response actions
(“Cleanup”) required by applicable Environmental Law or Occupational Safety and
Health Law (whether or not such Cleanup has been required or requested by any
governmental body or any other person or entity) and for any natural resource
damages; or (z)  any other compliance, corrective, investigative, or remedial
measures required under Environmental Law or Occupational Safety and Health Law.
The terms “removal,” “remedial,” and “response action,” include the types of
activities covered by the United States Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. § 9601 et seq., as amended.

 

4


--------------------------------------------------------------------------------




(ii)          As used herein, “Environmental Law” shall mean any Legal
Requirement that relates to public health and safety and pollution or protection
of the environment, including without limitation all those relating to the
presence, use, production, reduction, generation, handling, transportation,
treatment, storage, disposal, distribution, labeling, testing, processing,
discharge, release, threatened release, control, or cleanup of any Hazardous
Materials, substances, wastes or pollutants, as such requirements are enacted
and in effect on, prior to, or after the date of this Agreement.

 

(iii)          As used herein, “Occupational Safety and Health Law” shall mean
any Legal Requirement issued by a governmental body having jurisdiction over
such matters which is designed to provide safe and healthful working conditions
and to reduce occupational safety and health hazards, including, but not limited
to the Federal Mine Safety Act and any similar Legal Requirement.

 

(iv)          As used herein, “Legal Requirement(s)” shall mean any order,
constitution, law, ordinance, principle of common law, regulation, rule or
statute of any governmental body.

 

6.            Exclusion of Damages; Disclaimers. (a) NO PARTY SHALL BE LIABLE TO
ANY OTHER PARTY HERETO FOR EXEMPLARY, PUNITIVE, CONSEQUENTIAL, SPECIAL, INDIRECT
OR INCIDENTAL DAMAGES, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND
REGARDLESS OF THE FORM IN WHICH ANY ACTION IS BROUGHT.

 

(b)          EACH PARTY HERETO DISCLAIMS ANY AND ALL WARRANTIES, CONDITIONS OR
REPRESENTATIONS (EXPRESS OR IMPLIED, ORAL OR WRITTEN) WITH RESPECT TO THE
SUBJECT MATTER HEREOF, OR ANY PART THEREOF, INCLUDING ANY AND ALL IMPLIED
WARRANTIES OF NONINFRINGEMENT, MERCHANTABILITY OR FITNESS OR SUITABILITY FOR ANY
PURPOSE (WHETHER SUCH PARTY KNOWS, HAS REASON TO KNOW, HAS BEEN ADVISED, OR IS
OTHERWISE IN FACT AWARE OF ANY SUCH PURPOSE) WHETHER ALLEGED TO ARISE BY LAW, BY
REASON OF CUSTOM OR USAGE IN THE TRADE OR BY COURSE OF DEALING.

 

(c)          The provisions of this Section 6, and Sections 4, 5, 8, and 16
shall survive the termination of this Agreement.

 

5


--------------------------------------------------------------------------------




7.            Notices. All notices, demands, requests or other communications
required or that may be given under this Agreement shall be in writing and shall
be given to the other party by personal delivery, overnight air courier or
facsimile or electronic transmissions (with confirmation of transmission) sent
to the appropriate address set forth on the signature page hereto.

8.            Choice of Law; Submission to Jurisdiction. This Agreement shall be
subject to and governed by the laws of the State of Delaware, excluding any
conflicts of law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. Each party hereby
submits to the non-exclusive jurisdiction of the federal courts in the State of
Idaho and to venue in Boise, Idaho.

 

9.            Further Assurances. Each of the parties to this Agreement agrees
to execute and deliver such other documents and to take such other action as may
be necessary or convenient to consummate the purposes and subject matter of this
Agreement.

10.          Entire Agreement. This Agreement contains the entire agreement
between the parties with respect to the transactions contemplated herein and
supersedes all previous written or oral negotiations, commitments, and writings
with respect to such transactions.

11.          Amendment or Modification. Neither this Agreement nor any term
hereof may be changed, amended, modified, waived, discharged, or terminated
other than by an agreement in writing signed by the parties hereto, and the
waiver of any provision of this Agreement shall not constitute a general waiver
or a waiver of any other provision hereof.

12.          Assignment. This Agreement may not be assigned by any party without
the prior written consent of the other parties. This Agreement shall be binding
upon and shall inure to the benefit of the parties and their respective
successors and permitted assigns.

 

13.          Severability. In the event any provision of this Agreement is
declared to be invalid or unenforceable the remainder of this Agreement shall be
considered valid and enforceable in accordance with its terms, and the parties
shall endeavor to replace the invalid or unenforceable provision with a new
provision as close as possible to the original that is valid and enforceable.

 

14.          No Third-Party Beneficiaries. Nothing in this Agreement (except as
specifically provided in Section 6 (Indemnification) shall provide any benefit
to any third party or entitle any third party to any claim, cause of action,
remedy or right of any kind, it being the intent of the parties that this
Agreement shall not be construed as a third-party beneficiary contract.

 

15.          Independent Contractor Status. (a) The parties hereto acknowledge
that their relationship shall be that of an independent contractor rather than
that of employee, agent, partnership, or a joint venture. As an independent
contractor, HMC shall have no authority, express or implied, to commit or
obligate any Subsidiary in any manner whatsoever, except as specifically
authorized from time to time in writing by an authorized representative of the
relevant Subsidiary, which authorization may be general or specific. As an
independent contractor, each Subsidiary shall have no authority, express or
implied, to commit or obligate HMC in any manner whatsoever, except as
specifically authorized from time to time in writing by an authorized
representative of HMC, which authorization may be general or specific.

 

6


--------------------------------------------------------------------------------




(b)          Each party shall retain full control, authority and discretion at
all times, with regard to the hiring, firing, and working conditions of the
parties’ respective employees or other personnel, subject only to the provisions
of this Agreement.

 

(c)          Each party shall remain solely responsible and liable for
compliance with all local, state and federal laws and regulations, and any
contractual obligations related to the employment of such parties’ respective
employees or other personnel.

 

(d)          Each party shall remain solely responsible and liable for the
payment of all wages, fringe benefits, payroll related taxes and premiums, and
expense reimbursement related to the employment of such party’s respective
employees or other personnel.

 

(e)          Notwithstanding anything herein to the contrary, nothing in this
Agreement shall prohibit or limit the rights of HMC as a stockholder of any
Subsidiary.

 

16.          No Recourse Against Officers, Directors, Managers or Employees. For
the avoidance of doubt, the provisions of this Agreement shall not give rise to
any right of recourse against any officer, director, stockholder, manager, or
employee of HMC, or against any officer, director, non-HMC stockholder, manager,
or employee of Subsidiary.

 

17.          Jointly Drafted. This Agreement, and all the provisions of this
Agreement, shall be deemed drafted by all of the parties hereto, and shall not
be construed against any party on the basis of that party’s role in drafting
this Agreement.

 

18.          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

19.          License. Each party hereto (“Licensor”) grants a limited,
royalty-free, fully paid, non-exclusive, non-transferable, non-sublicensable,
worldwide license to the other parties hereto (“Licensees”) to the intellectual
property of Licensor, including, but not limited to, any trademark, copyright,
patent, computer software, and trade secret, necessary or useful for the
Licensees to provide Services hereunder. The license granted under this Section
19 shall automatically and immediately terminate upon termination of this
Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

HECLA LIMITED

HECLA MINING COMPANY

 

 

By:

/s/ Philip C. Wolf

 

By:

/s/ Lewis E. Walde

 

Philip C. Wolf

Vice President

Date:  November 8, 2006

 

 

Lewis E. Walde

Vice President and CFO

Date:  November 8, 2006

 

Address:

6500 N. Mineral Drive, Suite 200

Coeur d'Alene, Idaho 83815-9408

Fax:  (208) 292-5525

 

Address:

6500 N. Mineral Drive, Suite 200

Coeur d'Alene, Idaho 83815-9408

Fax:  (208) 292-7612

 

 

8


--------------------------------------------------------------------------------


Exhibit A

 

Services

HMC Services:

 

HMC shall provide each Subsidiary with financial analysis and support,
accounting and audit service and support, accounts payable, payroll services,
employee benefits, treasury services, and technical services.

HMC shall provide each Subsidiary with legal advice through its in-house
counsel, and supervision of matters referred to outside counsel, including
assistance with respect to the preparation and review of SEC reports, general
corporate and securities matters, corporate governance issues, issues relating
to compliance with the Sarbanes-Oxley Act, claims, litigation, the preparation
and review of contracts and other matters.

HMC shall assist each Subsidiary to comply with federal, state and local laws,
rules and regulations applicable to each Subsidiary’s activities, including the
preparation and filing of tax returns, reports and other documents required of
each Subsidiary by any public authority or agency.

HMC shall provide each Subsidiary with executive management support to assist
each Subsidiary with business performance and development.

HMC shall assist each Subsidiary with such other general and administrative
services as are necessary to enable each Subsidiary to function in the ordinary
course of business.

Subsidiaries Services:

 

The Subsidiaries will provide such services as shall be reasonably requested by
HMC.

 


--------------------------------------------------------------------------------


Schedule I

 

Hecla Limited, a Delaware corporation

 

 

 



















--------------------------------------------------------------------------------